COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Stella D. Carlos Salmeron v. Felipe De Jesus Garcia Santacruz

Appellate case number:    01-19-00087-CV

Trial court case number: 1117543

Trial court:              County Civil Court at Law No. 2 of Harris County

        This appeal was abated due to the imposition of an automatic stay under section 462.309
of the Texas Insurance Code, which provides:

       (a)     To permit the association to properly defend a pending cause of action, a
               proceeding in which an impaired insurer is a party or is obligated to
               defend a party in a court in this state, other than a proceeding directly
               related to the receivership or instituted by the receiver, is stayed for:

               (1)     a six-month period beginning on the later of the date of the
                       designation of impairment or the date an ancillary proceeding is
                       brought in this state; and

               (2)     a subsequent period as determined by the court, if any.

         Appellee has informed the Court that the automatic stay expired on June 30, 2021, and
that it has no objection to the abatement being lifted and the case being reinstated on the Court’s
active docket. Appellee has also informed the Court that there remains pending a motion to
substitute and withdraw attorneys asking that Peter Thompson be substituted as lead counsel for
Appellee, and Steven C. Arnold and Hannah M. Owens and the firm of Arnold & Taylor, PLLC,
be withdrawn as attorneys for Appellee.

       We lift the abatement, reinstate the appeal on this Court’s active docket, and grant the
motion to substitute and withdraw attorneys.

        In addition, there remains pending Appellant’s motion to extend time to file a redrawn
brief. Appellant’s motion is granted. Appellant is ordered to redraw the brief. See TEX. R.
APP. P. 38.9, 44.3. A redrawn appellant’s brief, conforming to the Texas Rules of Appellate
Procedure, is due December 1, 2022. If another brief that does not comply with Rule 38.9(a) is
filed, this Court may strike the brief, prohibit the appellant from filing another brief, and proceed
as if the appellant has failed to file a brief. See TEX. R. APP. P. 38.9. If a conforming brief is filed
and the appellees wish to amend or supplement their brief, such additional briefing is due 30
days after that conforming appellant’s brief is filed in this court. See TEX. R. APP. P. 38.6(b).

        It is so ORDERED.


Judge’s signature:     /s/ Peter Kelly
                      Acting individually


Date: November 1, 2022